DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (claims 6-10) in the reply filed 10/26/2020 is acknowledged.  
The traversal is on the ground(s) that the species are generic.  After further consideration, the examiner maintains the restriction requirement for the Groups, however, the examiner withdraws the species election mailed on 05/18/2020.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite semicolons (;), it is unclear if the applicant is claiming components separately or in combination. For prior art purposes, the examiner construes the components are in combination. 
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the term “units,” it is unclear what “units” encompass. Does units mean parts by weight or another weight measurement? Clarification is needed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/159059 (hereinafter, PARK) in view of KR 2016-0126259A (hereinafter, BANG).
Regarding claims 6-8 and 10, PARK teaches a thermoplastic vulcanizate composition comprises an ethylene-propylene-diene rubber (EPDM), paraffin oil, polypropylene, an olefin block copolymer, crosslinker, and stabilizer (Abstract). The polypropylene reads on the polyolefin polymer (p.6, lines 14 to p.7, lines 1-15), olefin block copolymer (OBC) (p. 7, lines 17 to p. 8, lines 21) reads on an enhanced 
However, PARK does not teach the thermoplastic vulcanized comprising recycled vulcanized rubber. 
In the same field of endeavor of thermoplastic vulcanizate (TPV), BANG teaches the TPV is prepared by mixing a waste tire powder. The addition of waste tire powder reduces cost and recycle waste tires and produces a thermoplastic rubber plastic composite having excellent mechanical properties (Abstract; p. 3). The waste tire powder is a finely pulverized powder of automobile tire or waste EPDM powder (weatherstrip rubber powder) from automotive weather strips may be used (p.5).  The waste tire powder is preferably pulverized to a size of 10 µm to 300 µm (p. 5) (which is within the claimed range, 297 µm= 50 mesh). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the waste tire powder of BANG with the thermoplastic vulcanizate of PARK for the benefit of reducing cost and recycle waste tires and produces a thermoplastic rubber plastic composite having excellent mechanical properties as taught by BANG. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765